Citation Nr: 9904559	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for acne vulgaris with 
keloid scars and versicolor, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for acne vulgaris with keloid scars and versicolor.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has not been provided a VA 
examination to determine the current extent and severity of 
his skin disability.  The Board feels that a VA examination 
would be useful in providing sufficient information to 
evaluated the veteran's disability.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA skin examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder and medical history 
and should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all skin pathology 
current present and a detailed 
description of all areas of current 
skin pathology.  If the examiner has 
the capacity, photographs of the 
affected area would be particularly 
helpful.

c)  The examiner should provide an 
opinion as to whether the veteran 
has exfoliation, exudation, and 
itching, and if so, should state the 
frequency and extent of these 
symptoms.

d)  The examiner should state 
whether the veteran's skin pathology 
is productive of any disfigurement, 
and if so, should provide an opinion 
as to the extent of any 
disfigurement.

e)  The examiner should state 
whether there is any ulceration or 
crusting.

f)  The examiner should state 
whether there are any systemic or 
nervous manifestations associated 
with the skin disorder.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


